Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election WITHOUT traverse of GROUP I, Species A in the reply filed on 05/09/2022 is acknowledged. Claims 12-44 have been withdrawn from further consideration and claims 1-11 are pending.

Priority
This application repeats a substantial portion of prior Application No. 14/619845, filed 02/11/2015, and adds disclosure not presented3 in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time:
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is:  
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or  
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or 
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above. 
The present application filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA  because the priority or benefit application(s) filed before March 16, 2013 do not provide support for all of the claims in the present application.  For example, claims 1-17 are not supported by any such earlier application.   
Please see 37 CFR 1.55(j), 1.78(a)(6) and 1.78(d)(6) for requirements regarding statements provided by applicants in patent applications that contain or contained at any time a claim to a claimed invention as defined in paragraph (A) above.
The effective filing date of the claimed invention is 01/13/2017.

Drawings
The drawings are objected to because:
Figures 1-15, 19, 20, 22A-22D, and 31-36 use shading, however, this shading reduces legibility. See CFR 1.84(m) which states “Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (US PGPub 2017/0105726).
Regarding Claim 1, Smith teaches an apparatus for endoscopically retracting tissue, the apparatus comprising: 
a sleeve (112) adapted to be slid over the exterior of an endoscope (100) (see Paragraph 0039; Figure 6); 
a balloon (670; Figure 6) movably mounted to the sleeve (112; Paragraph 0042 and Paragraph 0053-0054); and 
at least one connector (622; Paragraph 0055) extending from the balloon (670) and configured to be secured to tissue (130) which is to be retracted (Figure 6); 
wherein the balloon (670) is configured to be moved relative to the sleeve (122) in order to retract the tissue (130; Paragraph 0052-0053).
Regarding Claim 2, Smith teaches an apparatus according to claim 1 wherein the balloon (670) comprises an inflatable portion (Figure 6; Paragraph 0053) and a non-inflatable portion (connection device 680; which may be made of plastic metal as disclosed in Paragraph 0052), wherein the at least one connector (622) is connected to the non-inflatable portion (680; Figure 6; Paragraphs 0052-0053).
Regarding Claim 3, Smith teaches an apparatus according to claim 2 wherein the at least one connector (622) is connected to the non-inflatable portion (680) of the balloon (670) with a clip (see Paragraphs 0041-0042 and 0055).
Regarding Claim 4, Smith teaches an apparatus according to claim 2 wherein the at least one connector (622) is connected to the non-inflatable portion (680) of the balloon (670) by passing the at least one connector (622) through a hole in the non-inflatable portion (680) of the balloon (670; see Figure 6; see Paragraph 0052).
Regarding Claim 5, Smith teaches an apparatus according to claim 1 wherein the at least one connector (622) is attached to the tissue with a clip (see Paragraphs 0041 and 0055).
Regarding Claim 6, Smith teaches an apparatus according to claim 1 wherein the at least one connector (622) comprises a loop (Paragraph 0052; Figure 6).
Regarding Claim 7, Smith teaches an apparatus according to claim 1 wherein the at least one connector (622) comprises a single strand (Figure 6; see Paragraph 0052).
Regarding Claim 8, Smith teaches an apparatus according to claim 1 wherein the at least one connector comprises a first connector (622; wire) and a second connector (620; loop) (see Paragraph 0052).
Regarding Claim 9, Smith teaches an apparatus according to claim 8 wherein the second connector (620) is attached to the first connector (622) with a first clip (See paragraphs 0041 and 0052 which disclose that the anchor can be a clip) and to the tissue (130) with a second clip (see Paragraph 0055).
Regarding Claim 10, Smith teaches an apparatus according to claim 8 wherein the first connector (622) comprises a loop (Paragraph 0052) and the second connector (620) is connected to the first connector (622) by looping the second connector (620) through the loop of the first connector (622) (Paragraph 0041 and 0062).
Regarding Claim 11, Smith teaches an apparatus according to claim 1 wherein the balloon (670) is movably mounted to the sleeve (112) by at least one push tube (660) (Figure 6; Paragraph 0053-0054).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771